Citation Nr: 0100548	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 1, 1997, 
for payment of Dependency and Indemnity Compensation (DIC) 
for the veteran's children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her brother-in-law




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from March 1981 until his 
death in service in October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that 
DIC payments for the appellant's children should begin in 
March 1997.  The appellant and her brother-in-law testified 
before a hearing officer at a hearing at the RO in March 
1999.  In March 2000, the appellant testified at a hearing at 
the RO before the undersigned Veterans Law Judge.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Relative the claim for an earlier effective date for DIC 
payment's for the appellant's two sons, the record shows that 
after receipt of birth records in February 1997, the RO began 
DIC payments for the appellant's sons effective in March 
1997.  The appellant, who is the widow of the veteran, 
contends that an effective date earlier than March 1997 
should be granted for payment of DIC benefits.  She argues 
that benefits for the children should have been included in 
her original DIC award with an effective date in November 
1982.  In August 1999, after the RO issued its statement of 
the case and before the case was certified to the Board, the 
appellant submitted a copy of an October 1997 letter to her 
from the Social Security Administration (SSA) concerning her 
application for SSA child's insurance benefits related to the 
veteran's death.  The appellant has not waived consideration 
of this evidence by the RO, and in view of the requirements 
of 38 C.F.R. § 19.37, it must be returned to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC).  

Review of the record shows that in letters to the appellant 
dated in February 1993, July 1992 and March 1995 the RO 
requested birth certificates for the children, but none was 
received at the RO until February 1997.  In its October 1997 
letter, the SSA stated that the appellant filed her 
application for child's insurance benefits at the U.S. 
Embassy in Panama in October 1983 and that in connection with 
the application for benefits she submitted birth certificates 
for both children.  38 C.F.R. § 3.153 now provides, as it did 
in 1983, that an application form jointly prescribed by the 
VA Secretary and the Secretary of Health, Education, and 
Welfare, which is filed with the SSA on or after January 1, 
1957, is considered a claim for death benefits and deemed to 
have been received by VA on the date it was received by the 
SSA.  In addition, the Board notes that 38 C.F.R. § 2.201, as 
in effect in 1983, provided that evidence received in the SSA 
in support of a claim filed on or after January 1, 1957, for 
benefits under Title II of the Social Security Act was 
considered to have been received in VA as of the date of 
receipt in the SSA.  Additional information concerning the 
appellant's filing of an application with the SSA and the 
date of receipt of the birth certificates at SSA would be 
relevant to awarding the proper effective date for DIC 
benefits for the children.  The Board will therefore request 
that the RO proceed with additional development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain from the SSA 
copies of complete records from November 
1982 to the present pertinent to the 
appellant's claim for Social Security 
benefits for her children, including any 
child's insurance benefits under Title II 
of the Social Security Act.  This should 
specifically include records establishing 
the date of receipt of claims forms and 
birth records for the children.  The RO 
should document fully all attempts to 
obtain the requested information.  

2.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should readjudicate 
the claim, and if the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence, 
including the October 1997 SSA letter and 
any SSA records that are obtained, along 
with applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



